Opinion op the Court by
Judge Settle
Affirming.
Decided upon authority of Collins v. Commonwealth, of this date (page 564).
The appellant was tried and fined $150 in the court below under an indictment charging him with the offense of selling and disposing of a crop of pooled tobacco in violation of section 3941a, Kentucky Statutes, and by this appeal seeks a reversal of the judgment of conviction.
The record fails to disclose any error committed by the trial court to the appellant’s prejudice, and the laws and facts of the case being in all respects similar to those of the case of Patrick Collins v. Commonwealth, the opinion in which was this day handed down, and which is conclusive of this case, no reason is perceived for extending the opinion herein further than' to adopt and re-affirm the conclusions expressed in that of the Collins case, which is accordingly done.
The judgment is, therefore, affirmed.